EXHIBIT 10.5

Mast Therapeutics, Inc. 2014 Omnibus Incentive Plan

CMO Incentive Stock Option Grant Agreement

THIS CMO INCENTIVE STOCK OPTION GRANT AGREEMENT (this “Agreement”), effective as
of [•] (the “Grant Date”), is entered into by and between Mast Therapeutics,
Inc., a Delaware corporation (the “Company”), and [•] (the “Grantee”).

1. Grant of Option. The Company hereby grants to the Grantee a stock option (the
“Option”) to purchase [•] shares of common stock of the Company, par value
$0.001 per share (the “Shares”), at the exercise price of $[•] per Share (the
“Exercise Price”) pursuant to the Mast Therapeutics, Inc. 2014 Omnibus Incentive
Plan (the “Plan”). The Option is intended to qualify as an Incentive Stock
Option under Section 422 of the Code to the fullest extent permitted by the
Code, however, the Company does not represent or warrant that this Option
qualifies as such. Grantee should consult with Grantee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO GRANTEE: If the Option
is exercised more than three (3) months after the date on which Grantee ceases
to be an Employee (other than by reason of Grantee’s death or permanent and
total disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a non-statutory stock option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)

In addition, to the extent that the Option (together with all Incentive Stock
Options granted to Grantee under all stock option plans of the Company,
including the Plan) becomes exercisable for the first time during any calendar
year for shares having a Fair Market Value greater than One Hundred Thousand
Dollars ($100,000), the portion of such options which exceeds such amount will
be treated as non-statutory stock options. Options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date required or permitted by
such amendment to the Code. If the Option is treated as an Incentive Stock
Option in part and as a non-statutory stock option in part by reason of the
limitation set forth in this Section, Grantee may designate which portion of
such Option Grantee is exercising. In the absence of such designation, Grantee
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. To the extent that certificates are issued for Shares, separate
certificates representing each such portion shall be issued upon the exercise of
the Option.

2. Subject to the Plan/Administration. This Agreement is subject to the
provisions of the Plan, and, unless the context requires otherwise, terms used
herein shall have the same meaning as in the Plan. In the event of a conflict
between the provisions of the Plan and this Agreement, the Plan shall control.
All questions of interpretation concerning this Agreement and the Plan shall be
determined by the Committee or its designee. All such determinations shall be
final or conclusive, and binding upon all persons having an interest in the
Option as provided in the Plan.

3. Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire ten years from the Grant
Date, except as provided in paragraph (g) of Section 6.

4. Vesting. The Option shall become vested with respect to 1/48th of the Shares
on each monthly anniversary of [•]; provided, however, that the Grantee is then
providing Services.

5. Exercise of Option

(a) Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering notice to the Company in accordance with
paragraph (g) of Section 8 in such form as the Company may require from time to
time (the “Exercise Notice”). Such Exercise Notice shall specify the number of
Shares subject to the Option as to which the Option is being exercised, and
shall be accompanied by full payment of the Exercise Price of such Shares in a
manner permitted under the terms of Section 5.5 of the Plan, except that payment
with previously acquired Shares may only be made with the consent of the
Committee. The Option may be exercised only in multiples of whole Shares and no
fractional Shares shall be issued.



--------------------------------------------------------------------------------

(b) Issuance of Shares. Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Grantee the applicable number of Shares in the form of fully paid
and non-assessable Shares.

(c) Capitalization Adjustments. The number of Shares subject to the Option and
the Exercise Price shall be equitably and appropriately adjusted, if applicable,
as provided in Section 12.2 of the Plan.

(d) Withholding. No Shares will be issued on exercise of the Option unless and
until the Grantee pays to the Company, or makes satisfactory arrangements with
the Company for payment of, any federal, state or local taxes required by law to
be withheld in respect of the exercise of the Option. The Grantee hereby agrees
that the Company may withhold from the Optionee’s wages or other remuneration
the applicable taxes. At the discretion of the Company, the applicable taxes may
be withheld in kind from the Shares otherwise deliverable to the Grantee on
exercise of the Option, up to the Grantee’s minimum required withholding rate or
such other rate that will not trigger a negative accounting impact.

(e) Notice of Disposition. Grantee agrees to notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the Shares
issued upon exercise of the Option that occurs within the later of two (2) years
after the Grant Date or within one (1) year after such Shares are transferred to
the Grantee.

6. Termination of Option

(a) Termination of Employment or Service Relationship Other Than Due to
Retirement, Death, Disability, Involuntary Termination or Cause. Unless the
Option has earlier terminated, the Option shall terminate in its entirety,
regardless of whether the Option is vested, ninety (90) days after the date the
Grantee ceases to provide Services for any reason other than, as applicable, the
Grantee’s Retirement, death, Disability, Involuntary Termination or termination
for Cause. Except as provided in paragraphs (b), (c), (d) or (e) of this
Section, any portion of the Option that is not vested at the time the Grantee
ceases to provide Services shall immediately terminate.

(b) Retirement. Upon the Retirement of the Grantee, unless the Option has
earlier terminated, the Option shall continue in effect (and, for purposes of
vesting pursuant to Section 4, the Grantee shall be deemed to continue to be
providing Services) until the earlier of (i) two (2) years after the Grantee’s
Retirement (or, if later, the fifth anniversary of the Grant Date), and (ii) the
expiration of the Option’s term pursuant to Section 3. For purposes of this
Agreement, “Retirement” shall mean termination of the Grantee’s employment with
the Company and its Affiliates, or a successor company (or a subsidiary or
parent thereof) and their respective subsidiaries, other than for Cause (a) if
(i) the Grantee is then at least age 60 and (ii) the sum of the Grantee’s age
and years of continuous Service with the Company and its Affiliates is then
equal to at least 70 or (b) if the Committee characterizes such termination as a
“Retirement” for purposes of this Agreement. For clarity, this Section 6(b)
shall apply only to Grantees who are Employees at the time of termination.

(c) Death. Upon the Grantee’s death, unless the Option has earlier terminated,
the Grantee’s executor or personal representative, the person to whom the Option
shall have been transferred by will or the laws of descent and distribution, or
such other permitted transferee, as the case may be, may exercise the Option in
accordance with paragraph (a) of Section 5, to the extent vested, provided such
exercise occurs within twelve (12) months after the date of the Grantee’s death
or by the end of the term of the Option pursuant to Section 3, whichever is
earlier.

(d) Disability. In the event that the Grantee ceases to provide Services by
reason of Disability, unless the Option has earlier terminated, the Option may
be exercised, in accordance with paragraph (a) of Section 5, to the extent
vested, provided such exercise occurs within six (6) months after the date of
Disability or by the end of the term of the Option pursuant to Section 3,
whichever is earlier. For purposes of this Agreement, “Disability” shall mean
the Grantee’s becoming disabled within the meaning of Section 22(e)(3) of the
Code, or as otherwise determined by the Committee in its discretion. The
Committee may require such proof of Disability as the Committee in its sole and
absolute discretion deems appropriate and the Committee’s determination as to
whether the Grantee has incurred a Disability shall be final and binding on all
parties concerned.

 

- 2 -



--------------------------------------------------------------------------------

(e) Involuntary Termination. In the event that the Grantee ceases to provide
Services as an Employee by reason of an Involuntary Termination, unless the
Option has earlier terminated, the Option shall, immediately prior to such
Involuntary Termination, vest and become exercisable with respect to 18.75% of
the total number of Shares subject to this Option (or [•] Shares (subject to
adjustment pursuant to paragraph (c) of Section 5)), and the Option may be
exercised, in accordance with paragraph (a) of Section 5, to the extent vested
as of such Involuntary Termination (for clarity, after taking into account the
foregoing acceleration provision of this paragraph (e)), provided such exercise
occurs by the close of business on the last calendar day of the 9th full
calendar month following the date of such Involuntary Termination.
Notwithstanding the increased vesting provided for in the preceding sentence, in
no event shall the Option become vested and exercisable for more than the number
of Shares set forth in Section 1 (subject to adjustment as provided in paragraph
(c) of Section 5). For purposes of this Agreement, “Involuntary Termination”
shall mean: (i) without Grantee’s express written consent, a material reduction
or alteration of Grantee’s duties, position or responsibilities relative to
Grantee’s duties, position or responsibilities in effect immediately prior to
such reduction or alteration, or Grantee’s removal from such position, duties or
responsibilities; (ii) without Grantee’s express written consent, a material
reduction by the Company (or, if applicable, the Affiliate for whom Grantee
provides Services) of Grantee’s base salary as in effect immediately prior to
such reduction; (iii) without Grantee’s express written consent, the relocation
of Grantee’s principal place of employment with the Company (or, if applicable,
the Affiliate for whom Grantee provides Services) by more than fifty (50) miles;
(iv) any termination of Grantee’s employment by the Company without Cause.
Except in the case of a termination of Grantee by the Company (or, if
applicable, the Affiliate for whom Grantee provides Services) without Cause, an
“Involuntary Termination” shall not be deemed to occur until the Company has
received written notice from Grantee of the occurrence of an Involuntary
Termination and had thirty (30) days after the Company’s receipt of such notice
to cure or remedy such Involuntary Termination (the “Remedy Period”). Any such
notice provided by Grantee shall indicate the specific termination provision
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the effective date of your “separation from service” within the
meaning of Section 409A of the Code. In order to be effective, a resignation for
Involuntary Termination must occur within ten (10) business days after the end
of the Remedy Period in which the Company (or, if applicable, the Affiliate for
whom Grantee provides Services) failed to cure or remedy the Involuntary
Termination and Grantee must have provided the foregoing written notice of the
occurrence of an Involuntary Termination event to the Company within ninety
(90) days of Grantee’s awareness of the initial existence of the applicable
Involuntary Termination event.

(f) Termination for Cause. Upon termination by the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) of the Grantee’s Service
for Cause, unless the Option has earlier terminated, the Option shall
immediately terminate in its entirety and shall thereafter not be exercisable to
any extent whatsoever. For purposes of this Agreement, “Cause” shall mean:
(i) any act of personal dishonesty by Grantee in connection with Grantee’s
hiring process with the Company that the Company’s Board of Directors reasonably
believes has had or will have a material detrimental effect on the Company’s or
an Affiliate’s reputation or business; (ii) any act of personal dishonesty by
Grantee in connection with Grantee’s responsibilities as an employee which is
intended to result in Grantee’s substantial personal enrichment; (iii) continued
willful violations by Grantee of Grantee’s obligations to the Company or its
Affiliate(s) after there has been delivered to Grantee a written demand for
performance from the Company that describes the basis for the Company’s belief
that Grantee has not substantially performed Grantee’s duties; (iv) a willful
act by Grantee that constitutes misconduct and is materially injurious to the
Company or any Affiliate; and (v) Grantee’s conviction (including any plea of
guilty or nolo contendere) of any felony that the Company’s Board of Directors
reasonably believes has had or will have a material detrimental effect on the
Company’s or any Affiliate’s reputation or business.

(g) Automatic Extension of Exercise Period. Notwithstanding any provisions of
Section 3 or paragraphs (a), (b), (c), (d) or (e) of this Section to the
contrary, if on the last business day of the term of the Option under Section 3
or if following termination of Service and during any part of the time period
set forth in the applicable paragraph of this Section (i) exercise of the Option
is prohibited by applicable law or (ii) the Grantee may not purchase or sell
Shares due to a “black-out period” of a Company insider trading policy, the term
of the Option under Section 3 or the time period to exercise the Option under
Section 3 or paragraphs (a), (b), (c), (d) or (e) of this Section, as
applicable, shall be extended until the later of (x) thirty (30) days after the
end of the applicable legal prohibition or black-out period or (y) the end of
the time period set forth in the applicable paragraph of this Section.

 

- 3 -



--------------------------------------------------------------------------------

7. Change in Control.

(a) Assumption or Substitution. In the event of a Change in Control, unless the
Option has earlier terminated, to the extent the successor company (or a
subsidiary or parent thereof) does not assume or substitute for the Option on
substantially the same terms and conditions (which may include settlement in the
common stock of the successor company (or a subsidiary or parent thereof)), the
Option (i) shall vest and become exercisable on the day prior to the date of the
Change in Control if the Grantee (A) is then providing Services or (B) was the
subject of an Involuntary Termination in connection with, related to or in
contemplation of the Change in Control and (ii) may be exercised, in accordance
with paragraph (a) of Section 5, provided such exercise occurs by the close of
business on the last calendar day of the 18th full calendar month following the
date of such Involuntary Termination or by the end of the term of the Option
pursuant to Section 3, whichever is earlier.

(b) Tail. In the event of a Change in Control, to the extent the successor
company (or a subsidiary or parent thereof) assumes or substitutes for the
Option on substantially the same terms and conditions (which may include
providing for settlement in the common stock of the successor company (or a
subsidiary or parent thereof)) and in the event of an Involuntary Termination of
the Grantee within 24 months following the date of the Change in Control, the
Option shall become fully vested and exercisable, and may be exercised by the
Grantee at any time until the close of business on the last calendar day of the
18th full calendar month following the date of such Involuntary Termination or
by the end of the term of the Option pursuant to Section 3, whichever is
earlier.

8. Miscellaneous.

(a) No Rights of Stockholder. The Grantee shall not have any of the rights of a
stockholder with respect to the Shares subject to this Option until such Shares
have been issued upon the due exercise of the Option.

(b) No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award (including this Option), (b) any Shares
issuable upon the exercise of this Option, or (c) the sale of any Shares issued
upon exercise of this Option, regardless of whether the Company in fact
undertakes to register any of the foregoing. In particular, in the event that
any of (x) any offer or issuance of this Option, (y) any Shares issuable upon
exercise of this Option, or (z) the sale of any Shares issued upon exercise of
this Option are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

(c) Nontransferability of Option. The Option shall be nontransferable otherwise
than by will or the laws of descent and distribution, and during the lifetime of
the Grantee, the Option may be exercised only by the Grantee or, during the
period the Grantee is under a legal disability, by the Grantee’s guardian or
legal representative. Notwithstanding the foregoing, the Grantee may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
Grantee’s death, shall thereafter be entitled to exercise the Option.

(d) Severability. If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.

(e) Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.

(f) Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(g) Notices. Any document relating to participation in the Plan or any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
electronic delivery at the e-mail address, if any, provided for Grantee by the
Company (or, if applicable the Affiliate for whom Grantee provides Services), or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth or at such other address as such party may designate in writing
from time to time to the other party. Notice by mail shall be deemed delivered
on the date on which it is postmarked.

 

- 4 -



--------------------------------------------------------------------------------

Mailed notices to the Company should be addressed to:

Mast Therapeutics, Inc.

12390 El Camino Real, Suite 150

San Diego, CA 92130

Attention: Legal Department

Mailed notices to the Grantee should be addressed to the Grantee at the
Grantee’s address as it appears on the records of the Company or the Affiliate
for whom Grantee is providing Services or a successor company (or a subsidiary
or parent thereof). The Company or the Grantee may by writing to the other
party, designate a different address for notices.

The Plan documents, which may include but do not necessarily include: the Plan,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to Grantee
electronically. In addition, if permitted by the Company, Grantee may deliver
electronically the Exercise Notice called for by paragraph (a) of Section 5 to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

Grantee acknowledges that Grantee has read this paragraph (g) of Section 8 and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Exercise Notice, as described above. Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to Grantee by contacting the
Company by telephone or in writing. Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, Grantee understands that
Grantee must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. Grantee may revoke his or her consent to the electronic
delivery of documents described above or may change the electronic mail address
to which such documents are to be delivered (if Grantee has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, Grantee understands that he or she is not required to consent to
electronic delivery of documents.

(h) Agreement Not a Contract. This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in the Option shall be deemed
to create in any way whatsoever any obligation on Grantee’s part to continue as
an employee or director of or consultant to the Company or any Affiliate or a
successor company (or a subsidiary or parent thereof), or of the Company or any
Affiliate or a successor company (or a subsidiary or parent thereof) to continue
Grantee’s Service as such an employee, director or consultant.

(i) Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

MAST THERAPEUTICS, INC. By:  

 

 

  Grantee

 

- 5 -